DETAILED ACTION
	Applicant’s response, dated 2/27/21, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 2/27/21 is acknowledged.  The traversal is on the ground(s) that applicant was not provided with a chance for response.  This is not found persuasive because MPEP 821.03 and 37 CFR 1.142(b) set forth that a constructive election may be made when an action on the merits has been received for the originally presented invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2015/0253000 to Abernethy in view of 7,512,326 to Eldredge et al. in view of the MacDaddy shrimp light.
Regarding the claims, the MacDaddy series of shrimp lights were released in February 2013.  Specifics of the MacDaddy shrimp light can be found at http://leenoga.com/shrimp-lights-

    PNG
    media_image1.png
    882
    656
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    409
    760
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    836
    1258
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    950
    1429
    media_image4.png
    Greyscale


Regarding claim 1, Abernethy discloses a lantern for use on a body of water, the lantern comprising: (paragraph 9, waterproof LED tube light with various aquatic applications)
a body having a first and second end, an electrical cable fixed with the first end, a plurality of LEDs, an anchor, and a float, the LEDs arranged around the periphery of body; (figure 1, system 1000 having the transparent housing A, a power cord D that connects to an end cap L, and a threaded eye nut M at the other end; first set of LEDs J formed in the housing A; paragraph 37 discusses the addition of ballast weights to cause the system 1000 to sink or float in a vertical orientation).
Abernethy does not explicitly disclose a plurality of green LEDs, a plurality of white LEDs, an anchor fixed with the first end, and a float fixed with the second end and a switch device integrated with the electrical cable to activate the LEDs to cycle between green and white 
Abernethy teaches that the system may be buoyant and float and/or ballast weights can be added inside channel F at one end to make the system float vertically (paragraph 32).
In the structure of Abernethy, the system floats vertically due to a weight at one end and a buoyant element (likely air) located at the second end.
Eldredge teaches a structure that suspends an element vertically in the water by attaching an anchor to a first end and a float to the second end (for example, figure 1, the element 100 is suspended vertically by attaching a float 120 to a loop 116 at an end 106 and a ballast 110 to a loop 116 at an end 104).
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Abernethy and Eldredge before him or her, would find obvious a device wherein the float is attached to the second end and the anchor is attached to the first end so that the tube may be suspended vertically in the water by use of conventional methods.
Abernethy and Eldredge do not explicitly disclose that the illuminations means emits different colors of light; the different colors are green and white; a switch is integrated with the electrical cable to activate the illumination means; wherein the switch activates the illumination means to cycle between green and white full power, green only, white only, green and white half power, and flashing green and white.
The website for the MacDaddy light teaches that the lantern is capable of producing various patterns of green and white light. (“I prefer the MacDaddy 60/60 (green & white) which has 1 green and 1 white strip. This allows you to fire off the green, the white or the green and white at the same time”, “I can use 60 or 120 depending on the water clarity”).
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Abernethy, Eldredge, and information about the MacDaddy shrimp light before him or her, would find obvious a device wherein the illuminations means emits different colors of light; the different colors are green and white; a switch is integrated with the electrical cable to activate the illumination means; wherein the switch activates the illumination means to cycle between green and white full power, green only, white only, green and white half power, and flashing green and white so that the light source can be stared at for extended periods of time without inducing migraines, because bait fish are attracted to light, because green light more effectively propagates in murky water than other wavelengths, and/or because the variability in light patterns allows for manipulation of the shrimp into nets.
The Examiner notes that the limitation in claim 1, “at a frequency of between 1 hz and 10 hz at between 40-300W” is an intended use type limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention over the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
“Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
The MacDaddy shrimp light teaches a shrimp light that has the capability to modify the intensity and blinking frequency of the LEDs.
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Abernethy, Eldredge, and information about the MacDaddy shrimp light before him or her, would find obvious a device wherein the device is capable of being operated at a frequency of between 1 hz and 10 hz at between 40-300W so that a desired blinking effect and intensity of light may be reached.
Abernethy and Eldrege do not explicitly disclose a printed computer board programmed to flash the green and white LEDs at a frequency of between 1 hz and 10hz at between 40-300W and whereby, with the body suspended in the water by the float and anchored by the anchor, the printed computer board activated and the green and white LEDs flashing, shrimp rise to the surface of the water while catfish are repelled away from them by the lighting effect.
The Examiner notes that the limitation in claim 1, “programmed to flash the green and white LEDs at a frequency of between 1 hz and 10hz at between 40-300W and whereby, with the body suspended in the water by the float and anchored by the anchor, the printed computer board activated and the green and white LEDs flashing, shrimp rise to the surface of the water while catfish are repelled away from them by the lighting effect” is an intended use type limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably 
“Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
The claim require the structure (a printed computer board) to be programmed in a particular manner which does not change the structure of the device.  The device claim now includes limitations directed to the results that the device produces when suspended in water but this does not change the structure of the device and the effects on shrimp and catfish are inherently possessed by a device that has the claimed structure.
As discussed above, the prior art teaches a lantern that is capable of being programmed to produce a flashing effect.  A person having ordinary skill in the art would know that the programming of LEDs to operate in a particular manner would typically require the use of a printed computer board/controller.
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Abernethy, Eldredge, and information about the MacDaddy shrimp light before him or her, would find obvious a device comprising a printed computer board programmed to flash the green and white LEDs at a frequency of between 1 hz and 10 hz at between 40-300W and a switch device 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.

	
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2015/0253000 to Abernethy in view of 7,512,326 to Eldredge et al. in view of the MacDaddy shrimp light as applied to claim 1, and further in view of the FAQ section for the Gator Tough Shrimp Light (published March 3, 2017). 
Regarding claim 2, Abernethy and Eldredge do not explicitly disclose that the green LEDs, when powered, produce between 2,000 and 24,000 lumens.
Regarding claim 3, Abernethy and Eldredge do not explicitly disclose that the white LEDs, when powered, produce between 1,000 and 39,000 lumens.
The Gator-Tough shrimp light uses LEDs (green and white) that produce from 4200 lumens to 13,500 lumens.

    PNG
    media_image5.png
    345
    725
    media_image5.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Abernethy, Eldredge, and information about the MacDaddy shrimp light and Gator-Tough shrimp light before him or her would find obvious a device wherein the green LEDs, when powered, produce between 2,000 and 24,000 lumens and the white LEDs, when powered, produce between 1,000 and 39,000 lumens so that effective shrimp catching may be performed in water of varying visibility.

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2015/0253000 to Abernethy in view of 7,512,326 to Eldredge et al. in view of the MacDaddy shrimp light as applied to claim 1 above, and further in view of 2006/0221595 to Payne.
Regarding claims 6-9, Abernethy discloses that the LED system 1000 can be battery operated or externally powered by AC/DC power source with cord (D) (paragraph 12).
	Abernethy does not provide specifics of the external power source, so Abernethy does not explicitly disclose 
claim 6) a first part of a two-part electrical connector is fixed to the electrical cable, a second part of the two-part electrical connector being fixed with a power source;
(claim 7) wherein the power source is a pair of battery clips fixable with a conventional 12-volt battery; 
(claim 8) wherein the power source is a cigarette lighter plug fixable with a conventional cigarette lighter socket; 
(claim 9) wherein the power source is an AC adapter connectable with a 110-240V AC power source.
The MacDaddy shrimp light discloses a first part of a two-part electrical connector is fixed to the electrical cable, a second part of the two-part electrical connector being fixed with a power source; wherein the power source is a pair of battery clips fixable with a conventional 12-volt battery (shown in the picture).
Payne teaches that it is known in the art that an underwater lighting apparatus may be powered by a 120-Volt AC source as well as by a 12-volt DC source (paragraph 1).  Payne teaches in figure 1 and paragraphs 11/12 the use of positive and negative battery clips 1, 2 for linking the conductive wires 3 to a power source.  Payne teaches that the clips may be removed and the end of the conductive wires may be attached to a power converter to supply the lamp with power (paragraph 12).
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Abernethy, Eldredge, and Payne before him or her, would find obvious a device wherein (claim 6) a first part of a two-part electrical connector is fixed to the electrical cable, a second part of the two-part electrical connector being fixed with a power source; (claim 7) wherein the power source is claim 8) wherein the power source is a cigarette lighter plug fixable with a conventional cigarette lighter socket; (claim 9) wherein the power source is an AC adapter connectable with a 110-240V AC power source because the prior art demonstrates these are known/obvious variations of power supplies for submersible lighting that take into consideration power needs and safety.
Regarding claim 10, Abernethy, Eldredge, and Payne do not explicitly disclose a switch to activate the illumination means is in proximity to the first part of the two-part electrical connector.
	A person having ordinary skill in the art would be familiar with using a switch to activate an illumination means.  In the structure of Payne, it would make more sense for the switch to be connected with the light source than with the part of the electrical connector which is removable.
	Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Abernethy, Eldredge, and Payne before him or her, would find obvious a device wherein a switch to activate the illumination means is in proximity to the first part of the two-part electrical connector so that single switch may be used to activate the light sources rather than one on each removable portion.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2015/0253000 to Abernethy in view of 7,512,326 to Eldredge et al. in view of the MacDaddy shrimp light as applied to claim 1 above and further in view of 2011/0304480 to Doria et al.
Regarding claims 11-12, Abernethy and Eldredge do not explicitly disclose the switch is a wireless circuit adjacent the first part of the two-part electrical connector to allow remote control of the LEDs; wherein the wireless circuit communicates with a wireless network.
Doria teaches a floating illumination apparatus wherein the body has a light band 38.  The body has a receiver 30a attached to it that allows for communication with a remote transmitter 40 (figure 4a, paragraph 30) for activating indicators.
	Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Abernethy, Eldredge, and Doria before him or her, would find obvious a device comprising a wireless circuit is adjacent the first part of the two-part electrical connector to remotely control the illumination means, wherein the wireless circuit communicates with a wireless network so that a user may easily activate the floating lighting device when separated by water.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over 2015/0253000 to Abernethy in view of 7,512,326 to Eldredge et al. in view of the MacDaddy shrimp light as applied to claim 1 above and further in view of 2017/0027147 to Nichols.
In regard to claim 14, the MacDaddy shrimp light does not explicitly disclose how the light is sealed.
The MacDaddy shrimp light does not explicitly state that the body is leak sealed using acrylic glue.
Nichols teaches a fishing light float wherein a seal is produced by use of glue or any other material suitable in providing an air tight seal (paragraph 32).
.

Response to Arguments
Applicant's arguments filed 2/27/21 have been fully considered but they are not persuasive. Applicant argues on behalf of patentability by alleging that claim 1 is amended to include a limitation of a programmed printed circuit board. Examiner contends that this limitation was in the claim set as presented 1/6/20 and was duly addressed in the rejection above and as presented in the non-final rejection dated 2/7/20. 
Applicant further argues that the lack of explicit disclosure of the specified frequency and powering configurations renders the claims allowable. Examiner notes that the invention as taught by the rejection above is capable of producing light at these frequencies and power levels, and as such, is capable of meeting the claimed embodiment. Examiner contends that the specific frequency and powering characteristics would have naturally flown to one having ordinary skill in the art in order to most effectively attract shrimp and repel other predators, particularly with cited light sources which provide the same function (see MacDaddy). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875